Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites namely a connection structure of a traditional thread and an external thread … having a smaller left taper . It is unclear if what is recited after the “namely” is required. Further, it is unclear if the connection structure, traditional thread, external thread, and smaller left taper are referring to the previously introduced connection structure, traditional thread, external thread, and smaller left taper.
an internal thread (6) and an external thread (9) threaded with each other. It is unclear if these threads are referring to the previously introduced external thread and the traditional thread.
Claim 1 recites a traditional thread. It is unclear what the metes and bounds of a traditional thread is.
Claim 1 recites a large middle and two small ends. The terms “large” and “small” are relative terms which render the claim indefinite.
Claim 1 recites the right taper in line 9, the outer surface in line 10, the tooth in line 15, the inner surface in line 12, the left conical surface in line 16, the right conical surface in line 18, and the internal and external conical surfaces in line 22. There is insufficient antecedent basis for these limitations.
Claim 1 recites a bidirectional truncated cone body in line 10. It is unclear if this is referring to the asymmetric bidirectional truncated cone body introduced in lines 7-8.
Claim 1 recites the thread body in lines 9 and 11. There is insufficient antecedent basis for these limitations.
	Claim 1 recites a right taper in line 19. it is unclear if this is referring to the right taper previously introduced. 
Claim 1 recites the technical performance mainly depends on the conical surface and the taper of the fitted thread body, preferably, 0<the first taper angle (ctl)<53, 0 <the second taper angle (a2) <53, in some specific fields, preferably, 53 -the second taper angle (a2) <180. The term “mainly” is indefinite. In addition, use of the term “preferably” is indefinite because it is unclear if the following limitations are required.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as having the following structure:
A connection structure, comprising:
an internal thread and an external thread configured to be in thread fit, the external thread comprising a left taper and a right taper such that the external thread forms an asymmetrically bidirectional tapered olive-like shape; 
a complete unit thread of the external thread is formed on an outer surface of a columnar body and forms an asymmetrically bidirectional truncated cone body, the truncated cone body 
a thread body of the internal thread is located on an inner surface of a cylindrical body and delimits a helical tapered hole; 
a left conical surface of the external internal thread forms a left taper comprising a first taper angle, a right conical surface of the external thread forms a right taper comprising a second taper angle, the left taper and the right taper are opposite in direction and the first taper angle is less than the second taper angle; and
wherein the first taper angle is between 0 and 53 degrees, and, the second taper angle is between 0 and 180 degrees.

Claim 2 recites the helical outer surface, the central axis and the plane. There is insufficient antecedent basis for these limitations in the claims.
Claim 2 recites a first helical conical surface and a second helical conical surface. It is unclear if these are referring to the left and right conical surfaces introduced in claim 1.
Claims 3 and 4 recite two right-angle trapezoids. It is unclear if this is referring to the right angled trapezoid first introduced in claim 2.
Claim 5 recites the first helical conical surface, the second helical conical surface, and the external helical line. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites bottom surfaces in line 4. It is unclear if this is referring to the same bottom surfaces previously introduced.
Claim 6 recites an asymmetrically bidirectional tapered thread in an olive-like shape. It is unclear if this is referring to the bidirectional tapered  olive-like thread first introduced in claim 1.
Claim 7 recites but not limited to the above, any other suitable shape-like thread can be adopted, including the traditional thread whose thread body or tooth are deformed and screwed with the above bidirectional tapered external thread (9), which conforms to the spirit of the present disclosure. The phrase “but not limited to the above, any other suitable shape-like thread can be adopted” renders the claim indefinite.
Claim 8 recites the first helical conical surface, the second helical conical surface, the supporting surface, the helical line, the inner and outer diameters, the internal cone, and the helical conical surface. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites a cylindrical body. It is unclear if this is referring to the cylindrical body first introduced in claim 1.
Claim 9 recites the other cylindrical body. There is insufficient antecedent basis for this limitation.
Claim 10 recites such as … . It is unclear if what is recited after the “such as” is required.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2002/0131839 (“Kondo”) in view of USPGPub No. 2015/0050102 (“Lu”).
Claim 1 recites a connection structure of a traditional thread and an external thread outlining a bidirectional tapered olive-like shape, namely a connection structure of a traditional thread and an external thread outlining an bidirectional tapered olive-like shape, comprising an internal thread (6) and an external thread (9) threaded with each other, wherein, for the external thread (9) outlining an bidirectional tapered olive-like shape, its complete unit thread forms an bidirectional truncated cone body (71) in an olive-like shape (93) having a large middle part and two small ends. Kondo teaches that a bolt and corresponding nut have matching threads that allow the bolt to be smoothly screwed onto the nut , i.e. mutual thread fit (figs. 3a, 6 & 7, paras. [0046] & [0054]). As illustrated in figs. 3a, 6 & 7, each thread comprise two oppositely extending tapered flanks, i.e. bidirectional, that form cone bodies. In view of Applicant’s disclosure, olive-like shape is being interpreted to include a cylindrical-like shape having v-shaped ends. As illustrated in fig. 1, each thread forms a cylindrical-like shape that will have v-shaped ends due to the v-shaped threads, i.e. olive-like shape, wherein the middle is relatively large compared to the ends. Further, the internal thread delimits a tapered hole having the olive like shape (fig. 7).
Claim 1 further recites the thread body of the external thread (9) outlines a bidirectional truncated cone body (71) in a helical shape on the outer surface of a columnar body (3) and is present in form of a material entity, the thread body of the internal thread (6) outlines a special tapered hole (4) in a helical shape on the inner surface of a cylindrical body (2) and is present in form of a non-entity space, the special tapered hole (4) is formed through the clasping contact and fitting between the tooth of the traditional internal thread (6) and the bidirectional tapered external thread (9). As detailed above, the internal thread delimits a tapered hole having the olive like shape and is provided in a cylindrical body (fig. 7). In addition, the external thread 38 is provided on a columnar body and comprises truncated cone bodies (figs. 1-3 & 5). The connection of the threads is formed by cohesively contacting the internal and external threads (figs. 5-8, paras. [[0046] & [0054]).
Claim 1 also recites the left conical surface of the bidirectional tapered external thread (9) forms the left taper (95) corresponding to a first taper angle (al), the right conical surface forms a right taper (96) corresponding to a second taper angle (a2), the left taper (95) and the right taper (96) are opposite in direction, the internal thread (6) and the external thread (9) are connected through the tapered hole accommodating the tapered body till the internal and external conical surfaces are supported mutually. Kondo teaches that the v-shaped threads comprise left and right conical surfaces that extend in opposite directions, i.e. one extends upward when moving from left to right and the other extends downward (figs. 3 & 5-8). Further the external thread forms a cone-shape that is housed within the internal thread such that the threads contact/support each other (figs. 5-8, para. [0054]).
Kondo fails to explicitly teach the external thread being asymmetric, wherein a left taper is smaller than right taper such that they are different in taper. However, this would have been obvious in view of Lu.
Lu teaches that in order to provide an anti-loose screw, it is known to provide one of the external and internal threads with a symmetric thread and the other of the internal and external threads with asymmetric flanks such that the trailing flank of the external thread is in an interference fit with the internal thread—which is results in deformation of one of the threads (figs. 2-5, paras. [0026]-[0028]). In the specific embodiment of Lu, the external thread is the asymmetric thread with the trailing edge of the external thread being steeper (25-29 degrees with respect to a line normal to the longitudinal axis of the nut and bolt, wherein the other flank is at 34-40 degrees) so that the trailing edge is in interference contact with the internal thread (fig. 3, para. [0025]). The steeper flank also has a smaller overall length (fig. 3).
In this case, both Kondo and Lu teach a bolt and nut connection structure comprising triangular threads. Kondo teaches to lock the bolt and nut together by varying the pitch of one of the threads (wherein para. [0059] teaches the variation can be on the external or internal threads). However, one of skill in the art will appreciate that there are various ways to lock a bolt and nut. Lu teaches that providing one of the threads with asymmetric flanks that result in the trailing edge of the external thread in interference contact with the internal thread allows an anti-loosening effect. Given the teachings of Lu, it would be predictable to modify the external thread to be symmetrical and the same pitch, and, the internal thread of Kondo to be asymmetrical such that an interference fit with the trailing edge of the external thread is formed by modifying the flank of the internal thread engaged with the trailing edge of the external thread to be steeper than the other flank. Thus, it would be obvious to modify the internal thread of Kondo to be symmetrical and the same pitch, and, the external thread of 
Given the above modification, when viewing the nut and bolt of Kondo when the longitudinal axis is horizontal and the head of the bolt is on the left of the nut, the left flank of the external thread will be the trailing flank of the bolt (i.e. be the steeper flank). Thus, the left flank is smaller in length and has a smaller angle with respect to the line perpendicular to the longitudinal axis.
Claim 1 lastly recites the technical performance mainly depends on the conical surface and the taper of the fitted thread body, preferably, 0<the first taper angle (ctl)<53, 0 <the second taper angle (a2) <53, in some specific fields, preferably, 53 -the second taper angle (a2) <180. As detailed above, both flanks of the external thread have an angle with respect to the line perpendicular to the longitudinal axis that is less than 53 degrees.
Claim 2 recites the bidirectional tapered external thread (9) in an olive-like shape (93) comprises a first helical conical surface (721) of the truncated cone body, a second helical conical surface (722) of the truncated cone body and an external helical line (8). Kondo teaches the external thread to be helical and to comprise left and right tapers which form left and right conical surfaces (figs. 3a, paras. [0046] & [0054]). Kondo further teaches an external helical line, i.e. the connection point between the tapers and/or the connection point between adjacent threads (fig. 3a).
Claim 2 also recites the shape formed by the first helical conical surface (721)and the second helical conical surface (722)of the bidirectional truncated cone body is the same as the shape of the helical outer surface of a cyclotron body formed by two inclined sides of a right-angle trapezoid union, the right-angle trapezoid union comprises two right-angle trapezoids with same bottom sides and same top sides but different right-angle sides, the two right-angle trapezoids are connected to each other at the bottom sides symmetrically and coincident with the plane passing through the central axis of the columnar body (3), the cyclotron body is formed by rotating the right-angle trapezoid union in a circumferential direction at an even speed around its right-angle side and at the same time moving the right-angle trapezoid union axially towards the central axis of the columnar body (3) at an even speed. As illustrated in annotated fig. 3a of Kondo below, each thread is the same shape as the claimed trapezoids.

    PNG
    media_image1.png
    579
    467
    media_image1.png
    Greyscale

As illustrated above, each thread is formed of two right angled trapezoids joined at their identical lower bottoms. Further, as detailed in the rejection to claim 1 above, since the flanks have different angles with respect to a line normal to the longitudinal axis, the trapezoids will have right angled sides that are different in length due to the steeper flank being smaller than other flank (fig. 3 of Lu). In addition, since the threads are helical with a pitch equal to the width of a thread (figs. 1, 3a, & 6 of Kondo), the helical thread of Kondo has a shape formed by  axially 
Claim 4 recites when the right-angle trapezoid union makes one revolution at a constant speed, the moving distance of the right-angle trapezoid union in the axial direction is equal to the sum of the lengths of the right-angle sides of two right-angle trapezoids. As illustrated in figs. 1, 3a & 6-7 of Kondo, the pitch is equal to a width of the thread since each thread 32 leads directly into the next thread 32 (para. [0054]). Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 3a provided in the rejection to claim 2 above.
Claim 5 recites the first helical conical surface (721) of the truncated cone body, the second helical conical surface (722) of the truncated cone body, and the external helical line (8) are all continuous helical surfaces or discontinuous helical surfaces; the special tapered hole (4) has special conical surfaces (42) that are all continuous helical surfaces or discontinuous helical surfaces. Kondo teaches the threads to be a continuous helical thread (fig. 1 & 5-8, paras. [0039] & [0054]).
Claim 6 recites the external thread (9) is consisted of two truncated cone bodies (7) with same bottom surfaces and same top surfaces but of different conic heights, the two truncated cone bodies (7) are symmetrically engaged with each other at bottom surfaces in contrary directions, and the top surfaces are located at two ends of the bidirectional truncated cone body (71), in an asymmetrically bidirectional tapered thread (1) in an olive-like shape (93), the top surfaces of adjacent bidirectional truncated cone bodies (71) are respectively engaged with each other in a helical shape to form an asymmetrically bidirectional tapered external thread (9) in an olive-like shape (93). Kondo teaches the external thread comprises cone bodies delimited by the left and right tapers, that are connected at their bottom surfaces, and wherein each cone shape is joined with cone bodies of adjacent threads (fig. 3a). Further, since the left and right flanks have different angles, the height of the two cone bodies of each thread are different.
Claim 7 recites the above-mentioned traditional thread includes any of a triangular thread, a trapezoidal thread, a zigzag thread, a rectangular thread and an arc thread, but not limited to the above, any other suitable shape-like thread can be adopted, including the traditional thread whose thread body or tooth are deformed and screwed with the above bidirectional tapered external thread (9), which conforms to the spirit of the present disclosure. Kondo teaches the traditional thread being triangular (fig. 7).
Claim 10 recites the columnar body (3) can be solid or hollow, including cylinders and/or non-cylinders and other workpieces and objects that need to be provided with the bidirectional tapered external threads (9) on their outer surfaces, the outer surfaces include cylindrical surfaces and non-cylindrical surfaces such as conical surfaces. Kondo teaches the bolt being a solid columnar object that is capable of being formed by machining the threads onto a cylindrical or non-cylindrical outer surface (figs. 1, 3 & 5).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published  May 26, 2017 (“NPL”).
Regarding claim 3, Kondo et al. fails to explicitly teach when the right-angle trapezoid union makes one revolution at a constant speed, the moving distance of the right-angle trapezoid union in the axial direction is at least double of the sum of the lengths of the right-angle sides of two right-angle trapezoids. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted herewith). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Kondo et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. 
Given the above modification, since the lead of Kondo is doubled, the shape of a thread of Kondo et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 8 recites the bidirectional tapered external thread (9) has the capability of fitting the traditional internal thread (6), the traditional internal thread (6) fitted by it is a dissimilated traditional thread having a thread body of a special tapered thread (1), in a thread pair (10) consisted of the internal thread (6) and the external thread (9), the bidirectional truncated cone body (71) in helical shape and the special tapered hole (4) in helical shape are matched with each other to form the cone pair or thread pair (10) section by section, and the contact surface between the special conical surface (42) and the first helical conical surface (721) and the second helical conical surface (722) of the truncated cone body is the supporting surface, under the guide of the helical line. Kondo teaches the threads forming a helical cone-shape wherein the conical surfaces of the threads contact each other to form the claimed cone/thread pair (Kondo, figs. 5-8, para. [0054]). As detailed in the rejection to claim 1 above, the steeper internal thread flank contacts and deforms the external thread trailing flank, thus reading on:  the inner and outer diameters of the internal cone and the external cone are centered till the conical surface (72) of the bidirectional truncated cone body and the special conical surface (42) are held together to enable the helical conical surface supporting the load in one direction and/or simultaneously in two directions and/or till the sizes are in self-positioning contact and/or till the sizes are in interference contact to realize self-locking.
the bidirectional tapered external thread includes a single threaded section that is an incomplete tapered body, namely the single threaded section is an incomplete unit thread. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (Title) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both Kondo and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of Bolt Science, The Use of Two Nuts to Prevent Self Loosening, available at https://www.boltscience.com/pages/twonuts.htm, Screen shot taken on February 25, 2017 (“NPL2”).
Regarding claim 9, Kondo et al. fail to explicitly teach the other cylindrical body. However, this would have been obvious in view of NPL2. 
NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both Kondo et al. and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using a second nut on the bolt of Kondo et al., having the same thread as the nut taught by Kondo et al., and that doing so can provide superior locking capability. Thus, it would be obvious to modify Kondo et al. such that a second nut is provided having the same internal thread as the nut taught by Kondo et al.
Claim 9 recites when a cylindrical body (2) has been effectively combined with the columnar body (3), namely the internal thread (6) and the external thread (9) which consist of the tapered thread connection pair (10) are effectively held together, the other cylindrical body (2) can be kept intact and/or removed, the removed cylindrical body (2) is not used as a connection nut but only as an installation process nut, the internal thread of the installation process nut includes the traditional thread, or an unidirectional tapered thread or bidirectional tapered thread (1) that can be screwed with the thread of the columnar body (3). Since this language is intended use, the structure of Kondo et al. merely has to capable of this limitation. Since the two nuts of Kondo et al. are capable of being screwed onto the bolt (Kondo, para. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”